Offense, the unlawful manufacture of intoxicating liquor; penalty, eighteen months in the penitentiary.
The insufficiency of the evidence to show guilt is ably and convincingly argued.
On October 23, 1929, officers found a fully equipped still and some 150 gallons of whiskey. The existence of the still, whiskey, mash and other equipment was not a disputed issue. The criminal connection of appellant therewith presents the only issue in this case necessary to discuss.
Briefly and in substance the testimony shows a path leading from the still in question to a tent some 350 or 400 yards away. Approaching this place on the day in question, officers, when about 100 yards distant therefrom, observed appellant and three companions run from this tent. Appellant jumped off a bank into a creek and was captured by the officers. After a chase the companions of appellant were likewise captured. In this tent shown to have been occupied for several days, officers found empty sugar sacks and some chops and rice hulls similar to those found at the still; that rice hulls are sometimes used in the manufacture of liquor. Human and horse tracks were seen in the path leading from the still to the tent. A horse was shown to be at the tent. The tent had been purchased by appellant. *Page 358 
Defensively it was shown that appellant and two companions had moved to this tent about October 19, 1929, preparatory to trapping for the season; that appellant was sickly and had been advised to live in the open. He denied any connection with the still and showed that another camp was recently before the raid in existence nearer to the still than his own. He explained his flight with the statement that the officers fired before he ran. This the officers denied.
Without consuming space in their recital, facts appear in the record which clearly made a jury issue as to the truth of appellant's defense. We are not able to agree with appellant's theory that the evidence was insufficient. The presence of the still connected with appellant's tent by a path, the articles found in the tent and the precipitate flight of appellant and his companions were of sufficient cogency, we think, to justify the submission of the issue of appellant's guilt to the jury, whose finding we feel unauthorized to disturb.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.